 

Exhibit 10.2

 



PURCHASE AND SALE AGREEMENT

 

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
this 20th day of October, 2014 (the “Effective Date”), by and between aPPLEWOOD
HOLDING COMPANY, LLC, an Oregon limited liability company and BREMERTON ASSISTED
LIVING, LLC a California limited liability company (“Seller”), and SUMMIT
HEALTHCARE REIT, INC. a Maryland corporation, or its assignee (“Buyer”).

 

Therefore, in consideration of the mutual representations, warranties and
promises of the parties, the parties enter into the following:

 

AGREEMENT

 

1.          Purchase and Sale. On the terms and conditions set forth herein,
Seller shall sell, assign, transfer, convey and deliver to Buyer and Buyer shall
purchase from Seller its interest in the following, which are hereinafter
referred to collectively as the “Property”:

 

(a)          The improvements located on the Real Property, consisting of one
(1) independent living facility for the elderly as described in Schedule 1(a)
attached hereto (the “Facility”), owned by Seller, and all right, title and
interest of Seller in and to the items described in this Section 1 (a) through
(f) herein;

 

(b)          All of the real estate on which the Facility is situated, together
with all tenements, easements, appurtenances, privileges, rights of way, and
other rights incident thereto, all building and improvements and any parking lot
to the Facility located thereon situated in the State of Oregon, which is
described in Exhibit A attached hereto and made a part hereof by this reference
(collectively, the “Real Property”);

 

(c)          All of the tangible personal property, inventory, equipment,
machinery, supplies including drugs and other supplies, spare parts, furniture,
furnishings, warranty claims, contracts, including but not limited to supply
contracts, contracts rights, intellectual property, including but not limited to
patents, trade secrets, and all rights and title to the names under which the
Facility operates, mailing lists, customer lists, vendor lists, resident files,
books and records owned by the Seller, who may retain copies of same, and shall
have reasonable access to such books and records after the Closing as required
for paying taxes and responding to legal inquiry, as such personal property is
described in Schedule 1(c) attached hereto (collectively, the “Personal
Property”);

 

(d)          All transferable licenses, permits, certifications, assignable
guaranties and warranties in favor of Seller, approvals or authorizations and
all assignable intangible property not enumerated herein which is used by the
Seller in connection with each Facility, and all other assets whether tangible
or intangible; provided, that Seller shall retain all licenses required to be
retained by Seller in order to operate the current business within each
Facility;

 

Page 1 of 29      PURCHASE AND SALE AGREEMENT

 

 

(e)          All trade names or other names commonly used to identify each
Facility and all goodwill associated therewith. The intent of the parties is to
transfer to Buyer only such names and goodwill associated with the Facility
itself and not with Seller or any affiliate of Seller, so as to avoid any
interference with the unrelated business activities of Seller; and

 

(f)          All telephone numbers used in connection with the operation of the
Facility, and to the extent not described above, all goodwill of Seller
associated with the Facility (the items described in clauses (d), (e) and (f)
above are collectively referred to as “Intangibles”).

 

2.          Excluded Assets. Seller’s cash, investment securities, bank
account(s) and accounts receivable, and deposits attributable and relating to
the operation of the Facility, and Seller’s corporate minute books and corporate
tax returns, partnership records, and other corporate and partnership records
shall be excluded from the Property sold by Seller to Buyer hereunder as well as
Seller’s real property not identified in Schedule 1(a) (the “Excluded Assets”).

 

3.          Purchase Price; Deposits. The following shall apply with respect to
the Purchase Price of the Property:

 

(a)          The purchase price (the “Purchase Price”) payable by Buyer to
Seller for the Property is Two Million Nine Hundred Thousand Dollars
($2,900,000.00).

 

(b)          The Purchase Price as allocated to the Facility by Seller is set
forth on Schedule 3 attached hereto and made a part hereof.

 

(c)          Within three (3) business days after this Agreement is fully
executed by the parties, Buyer shall deposit the sum of Seventy Five Thousand
Dollars ($75,000) as an earnest money deposit (“Initial Deposit”) with Lawyers
Title Company/Commonwealth Title, 4100 Newport Place Drive, Suite 120, Newport
Beach, California 92660, Attention: Debi Calmelat (“Title Company” or “Escrow
Agent”), and Escrow Agent will deposit it into an interest-bearing account with
the interest for the benefit of Buyer. In addition, if Buyer has not terminated
this Agreement on or before the expiration of the Due Diligence Period (defined
below), then Buyer shall deposit with Escrow Agent an additional non-refundable,
except as otherwise expressly provided herein, Seventy Five Thousand Dollars
($75,000) (“Non-Refundable Additional Deposit”) within three (3) business days
following the expiration of the Due Diligence Period (the Initial Deposit and
Non-Refundable Additional Deposit, are collectively referred to as the
“Deposits”). Interest earned on the Deposits shall be paid to the party entitled
to such amount as provided in this Agreement.

 

(d)          At Closing, the Deposits shall be credited against the Purchase
Price and Buyer shall deposit the balance of the Purchase Price in Cash to the
Escrow Agent.

 

(e)          Buyer shall not assume or pay, and Seller shall continue to be
responsible for, any and all debts, obligations and liabilities of any kind or
nature, fixed or contingent, known or unknown, of Seller not expressly assumed
by Buyer in this Agreement. Specifically, without limiting the foregoing, Buyer
shall not assume any obligation, liability, cost, expense, claim, action, suit
or proceeding pending as of the Closing, nor shall Buyer assume or be
responsible for any subsequent claim, action, suit or proceeding arising out of
or relating to any such other event occurring, with respect to the manner in
which Seller conducted its business at the Facility. Buyer shall assume all
obligation, liability, cost, expense, claim, action, suit or proceeding arising
out of or relating to any event occurring, with respect to the manner in which
Buyer or any third party operator of Buyer conducted its business at the
Facility on or after Closing.

 

Page 2 of 29      PURCHASE AND SALE AGREEMENT

 

 

(f)          Each party hereby agrees to the allocation of the Purchase Price
set forth on Schedule 3 attached hereto. Neither Buyer nor Seller shall assert
an allocation of the Purchase Price which differs from that set forth in
Schedule 3 to any governmental taxing authority. Buyer shall provide Seller with
copies of all final appraisals relating to the property purchased by Buyer
pursuant to this Agreement. Such appraisals shall be provided within five (5)
days of receipt by Buyer.

 

4.          Closing. The closing of the purchase and sale transactions pursuant
to this Agreement (“Closing”) shall occur on or before the date that is thirty
(30) days after the expiration of the Due Diligence Period (“Closing Date”). The
Closing shall take place through Seller’s delivery of a Special Warranty Deed in
the form attached hereto marked Exhibit 1 (the “Deed”), and Buyer’s delivery of
cash or immediately available funds through an escrow agreement (the “Escrow”)
to be established with the Escrow Agent pursuant to form escrow instructions
which shall be modified to be consistent with the terms and provisions of this
Agreement, and which shall be mutually agreed upon by the parties hereto.

 

5.          Conveyance. Title to the Facility shall be conveyed to Buyer by the
Deed and bill of sale in form agreed to by the parties prior to the end of the
Due Diligence Period, as defined herein. Fee simple indefeasible title to the
Real Property, and marketable title to the Personal Property, shall be conveyed
from Seller to Buyer or Buyer’s nominee in “AS-IS, WHERE-IS” condition, free and
clear of all liens, charges, easements and encumbrances of any kind, other than:

 

(a)          Liens for real estate taxes or assessments not yet due and payable;

 

(b)          The standard printed exceptions included in the Title Commitment,
as defined in Section 14(a) herein;

 

(c)          Such exceptions that appear in the Title Commitment and that are
either waived or approved by Buyer in writing pursuant to Section 14(b) herein;

 

(d)          Liens or encumbrances caused by the actions of Buyer but not those
caused by the actions of Seller; and

 

(e)          Those matters identified as Permitted Exceptions on the attached
Exhibit B.

 

The items described in this Section 5 are sometimes collectively referred to as
the “Permitted Exceptions.”

 

Page 3 of 29      PURCHASE AND SALE AGREEMENT

 

 

6.          Buyer’s Due Diligence.

 

(a)          Buyer shall have sixty (60) days from the Effective Date to
complete Buyer’s due diligence review of the Property (the “Due Diligence
Period”). During the Due Diligence Period, Seller shall permit the officers,
employees, directors, agents, consultants, attorneys, accountants, lenders,
appraisers, architects, investors and engineers designated by Buyer and
representatives of Buyer (collectively, the “Buyer’s Consultants”) access to,
and entry upon the Real Property and the Facility to perform its normal and
customary due diligence, including, without limitation, the following
(collectively, the “Due Diligence Items”):

 

(i)          Review of vendor contracts (“Contracts”) and leases (“Leases”) to
which the Facility (or the Seller, on behalf of such Facility) are a party, as
set forth on Schedule 8(f) attached hereto;

 

(ii)         Obtain an environmental investigation (including a Phase 1
Environmental Audit);

 

(iii)        Inspection of the physical structure of the Facility;

 

(iv)        Review of current Title Commitment, as defined in Section 14 herein,
and underlying documents referenced therein;

 

(v)         Review of ALTA Surveys, as defined in Section 14 herein, for the
Facility;

 

(vi)        Inspection of the books and records of the Facility and that portion
of the Seller’s books and records which pertain to the Facility;

 

(vii)       Review of the Due Diligence Items, as described in Schedule 10(a)(v)
attached hereto, to be provided by Seller within five (5) business days
following the Effective Date;

 

(viii)      Complete such other inspections or investigations as Buyer may
reasonably require relating to the ownership, operation or maintenance of the
Facility;

 

(ix)         View resident files, agreements, and any other documentation
regarding the residents of the Facility, which review shall in all events be
subject to all applicable laws, rules and regulations; and

 

(x)          Review files maintained by the State of Oregon, if applicable,
relating to the Facility; and

 

(xi)         Review all drawings, plans and specifications and all engineering
reports for the Facility in the possession of or readily available to Seller;
and

 

(xii)        Seller will furnish copies of all environmental reports, property
condition reports, appraisals, title reports and ALTA Surveys (or surveys) that
it currently has in its possession.

 

(xiii)       Review copies of currently effective written employment manuals or
written employment policies and/or procedures have been provided to or for
employees; and

 

Page 4 of 29      PURCHASE AND SALE AGREEMENT

 

 

(xiv)      Successful negotiation of the Post Closing Lease with Seller or
Seller’s affiliate, as operator (“Operator”), and Buyer.

 

Notwithstanding the foregoing provisions of this Subsection, in the event Seller
fails to deliver all Due Diligence Items listed in Schedule 10(a)(v) on or
before the time set forth in Subsection (a)(vii) above, then the Due Diligence
Period shall be deemed extended on a day-to-day basis until Seller completes
such delivery of the Due Diligence Items to Buyer.

 

(b)          Buyer agrees and acknowledges that: (i) Buyer agrees to hold in
confidence and will not disclose the Due Diligence Items and/or the contents
thereof or any other materials received from Seller pursuant to this Agreement
(the “Property Information”) or any of the provisions, terms or conditions
thereof, or any information disclosed therein or thereby, to any party outside
of Buyer’s organization, other than Buyer’s Consultants and Buyer shall use
commercially reasonable efforts to ensure that the Due Diligence Items are held
in confidence; (ii) the Property Information is delivered to Buyer solely as an
accommodation to Buyer; (iii) Seller has not undertaken any independent
investigation as to the truth, accuracy or completeness of any matters set out
in or disclosed by the Property Information; and (iv) except as expressly
contained in this Agreement, Seller has not made and does not make any
warranties or representations of any kind or nature regarding the truth,
accuracy or completeness of the information set out in or disclosed by the
Property Information.

 

(c)          All due diligence activities of Buyer at the Facility shall be
scheduled with Seller upon two (2) business days prior notice. Reviews,
inspections and investigations at the Facility shall be conducted by Buyer in
such manner so as not to disrupt the operation of the Facility.

 

(d)          Buyer may, at its sole cost, obtain third party engineering and
physical condition reports and a Phase I Environmental Audit covering the
Facility, certified to Buyer, prepared by an engineering and/or environmental
consultants acceptable to Buyer; provided, no inspection by Buyer’s Consultants
shall involve the taking of samples or other physically invasive procedures
(such as a Phase II environmental audit) without the prior written consent of
Seller, which consent shall not be unreasonably withheld or delayed, and Buyer
shall provide copies of all final reports (except for appraisals or
attorney-client communications) received from such third parties (the “Third
Party Reports”) to Seller within ten (10) days of Buyer receiving the Third
Party Reports. Notwithstanding anything to the contrary contained in this
Agreement, Buyer shall indemnify, defend (with counsel acceptable to Seller) and
hold Seller and its employees and agents, and each of them, harmless from and
against any and all losses, claims, damages and liabilities, without limitation,
attorneys’ fees incurred in connection therewith) arising out of or resulting
from Buyer’s exercise of its right of inspection as provided for in this
Section 6; provided, however, such indemnification shall not extend to matters
merely discovered by Buyer and/ or the acts or omissions of Seller or any third
party, except for the acts or omissions of Buyer’s Consultants. The
indemnification obligation of Buyer under this Section 6 shall survive the
Closing or earlier termination of this Agreement for a period of twelve (12)
months. Following any audit or inspection as provided for herein, Buyer shall
return the Real Property and the Facility to the condition in which they existed
immediately prior to such audit or inspection.

 

Page 5 of 29      PURCHASE AND SALE AGREEMENT

 

 

(e)          On or before 5:00 p.m. (Pacific Time) on the last day of the Due
Diligence Period, Buyer shall provide Seller with copies of all Third Party
Reports and provide Seller with notice that:

 

(i)          The inspections and audits are not acceptable to Buyer in its sole
and absolute discretion and Buyer terminates this Agreement, and in such event,
neither party shall have any further rights and obligations under this
Agreement, except the obligations which expressly survive the termination of
this Agreement; or

 

(ii)          Provide Seller with written notice that the inspections and audits
are acceptable to Buyer in its sole and absolute discretion.

 

(f)          If this Agreement is terminated prior to Closing, Buyer shall
promptly return to Seller or destroy all copies of the Due Diligence items.

 

7.          Prorations; Closing Costs; Possession; Post Closing Assistance.

 

(a)          There will be no prorations at the Closing since Seller shall
remain responsible for all taxes, costs and expenses relating to the Facility
following the Closing pursuant to the Post Closing Lease (as defined in
Section 12(a)(v)).

 

(b)          Seller shall pay any state, county and local transfer taxes arising
out of the transfer of the Real Property.

 

(c)          Seller shall pay the cost of the standard owner’s title insurance
policy, as described in this Agreement (excluding any survey exception or
deletion of coverage). Buyer shall pay the cost of any lender’s policy for
Buyer’s lender, any title endorsements requested by Buyer and its lender and the
cost of updating or obtaining new Surveys. Seller and Buyer shall share equally
all fees of Escrow Agent. All other costs associated with title and survey
matters shall be paid in accordance with custom and practice of the County in
which the Facility is located.

 

(d)          Buyer and Seller shall each pay their own attorney’s fees. Buyer
shall pay for all costs of review of the Due Diligence Items and its additional
due diligence inspection costs including, without limitation, the cost of any
environmental reports.

 

(e)          On the Closing Date, Seller or Operator shall retain possession of
the Facility pursuant to the Post Closing Lease.

 

8.          Representations and Warranties of Seller. Seller hereby represents
and warrants to Buyer that:

 

(a)          Legality.

 

(i)          Organization, Corporate Powers, Etc. Seller is duly organized,
validly existing and in good standing under the laws of the State of Oregon.
Seller has full power, authority and legal right (A) to execute and deliver, and
perform and observe the provisions of this Agreement and each Transaction
Document, as defined herein, (B) to transfer good, indefeasible title to the
Property to Buyer free and clear of all liens, claims and encumbrances except
for Permitted Exceptions (as defined in Section 5 hereof), and (C) to carry out
the transactions contemplated hereby and by such other instruments to be carried
out by such party.

 

Page 6 of 29      PURCHASE AND SALE AGREEMENT

 

 

(ii)         Due Authorization, Etc. This Agreement and the Closing Documents
(as defined in Section 10(b)) (collectively the “Transaction Documents”) have
been, and each instrument provided for herein or therein to which Seller is a
party will be, when executed and delivered as contemplated hereby authorized,
executed and delivered by Seller and the Transaction Documents constitute, and
each such instrument will constitute, when executed and delivered as
contemplated hereby, legal, valid and binding obligations of Seller and
enforceable in accordance with their terms.

 

(iii)        Governmental Approvals. To the best of Seller’s knowledge, no
consent, approval or other authorization (other than corporate or other
organizational consents which have been obtained), or registration, declaration
or filing with, any court or governmental agency or commission is required for
the due execution and delivery of any of the Transaction Documents or for the
validity or enforceability thereof against such party other than the recording
or filing for recordation of the Deed, which recordings shall be accomplished at
Closing.

 

(iv)        Other Rights. No right of first refusal, option or preferential
purchase or other similar rights are held by any person with respect to any
portion of the Property.

 

(v)         No Litigation. Except as set forth on Schedule 8(a)(v) attached
hereto, neither Seller nor its registered agent for service of process has been
served with summons with respect to any actions or proceedings pending or, to
Seller’s actual knowledge, no such actions or proceedings are threatened,
against Seller before or by any court, arbitrator, administrative agency or
other governmental authority, which (A) individually or in the aggregate, are
expected, in the reasonable judgment of Seller, to materially and adversely
affect Seller’s ability to carry out any of the transactions contemplated by any
of the Transaction Documents or (B) otherwise involve any portion of the
Property including, without limitation, the Facility.

 

(vi)        No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Seller is a party, compliance with the provisions thereof,
nor the carrying out of the transactions contemplated thereby to be carried out
by such party will result in (A) a breach or violation of (1) any material law
or governmental rule or regulation applicable to Seller now in effect, (2) any
provision of any of Seller’s organizational documents, (3) any material
judgment, settlement agreement, order or decree of any court, arbitrator,
administrative agency or other governmental authority binding upon Seller, or
(4) any material agreement or instrument to which Seller is a party or by which
Seller or its respective properties are bound; (B) the acceleration of any
obligations of Seller; or (C) the creation of any lien, claim or encumbrance
upon the Property.

 

Page 7 of 29      PURCHASE AND SALE AGREEMENT

 

 

(b)          Property. As of the Effective Date and the Closing Date, except as
set forth on Schedule 8(b):

 

(i)          Seller has no actual knowledge of and has not received any notice
of outstanding deficiencies or work orders of any authority having jurisdiction
over any portion of the Property;

 

(ii)         Seller has no actual knowledge of and has not received any notice
of any claim, requirement or demand of any licensing or certifying agency
supervising or having authority over the Facility to rework or redesign it in
any material respect or to provide additional furniture, fixtures, equipment or
inventory so as to conform to or comply with any law which has not been fully
satisfied;

 

(iii)        Seller has not received any notice from any governmental authority
of any material violation of any law applicable to any portion of the Real
Property or to the Facility;

 

(c)          Condemnation. To the actual knowledge of Seller, there is no
pending or threatened condemnation or similar proceeding or assessment affecting
the Real Property, nor, to the actual knowledge of Seller, is any such
proceeding or assessment contemplated by any governmental authority.

 

(d)          Hazardous Substances. Except as disclosed in any of the Due
Diligence Items, any phase I, phase II or other environmental study commissioned
by Buyer, or on Schedule 8(d) (and as disclosed to Buyer during the Due
Diligence Period), and to Seller’s actual knowledge, there has been no
production, storage, manufacture, voluntary or involuntary transmission, use,
generation, treatment, handling, transport, release, dumping, discharge,
spillage, leakage or disposal at, on, in, under or about the Real Property of
any Hazardous Substances by Seller, or any affiliate or agent thereof, except in
strict compliance with all applicable Laws. To Seller’s actual knowledge there
are no Hazardous Substances at, on, in, under or about the Real Property in
violation of any Law, and to Seller’s actual knowledge, there is no proceeding
or inquiry by any federal, state or local governmental agency with respect
thereto. For purposes of this Agreement, “Hazardous Substances” shall mean any
hazardous or toxic substances, materials or wastes, including, without
limitation, those substances, materials and wastes listed in the United States
Department of Transportation Table (49 CFR 172.1 01) or by the Environmental
Protection Agency as hazardous substances (40 CFR Part 302 and amendments
thereto) or such substances, materials and wastes which are or become regulated
under any applicable local, state or federal law (collectively, “Laws”),
including, without limitation, any material, waste or substance which is (i) a
hazardous waste as defined in the Resource Conservation and Recovery Act of
1976, as amended (42 U.S.C. § 6901 et seq.); (ii) a pollutant or contaminant or
hazardous substance as defined in the Comprehensive Environmental Response.
Compensation and Liability Act of 1980, as amended (42 U.S.C. § 9601 et seq.);
(iii) a hazardous substance pursuant to § 311 of the Clean Water Act (33 U.S.C.
§ 1251, et seq., 33 U.S.C. § 1321) or otherwise listed pursuant to § 307 of the
Clean Water Act (33 U.S.C. § 1317); (iv) a hazardous waste pursuant to § 1004 of
the Resource Conservation and Recovery Act (42 U.S.C. § 6901 et seq.); (v)
polychlorinated biphenyls (PCBs) as defined in the Federal Toxic Substance
Control Act, as amended (15 U.S.C. § 2501 et seq.); (vi) hydrocarbons, petroleum
and petroleum products; (vii) asbestos; (viii) formaldehyde or medical or
biohazardous waste; (ix) radioactive substances; (x) flammables and explosives;
(xi) any state statutory counterparts to those federal statutes listed herein;
or (vii) any other substance, waste or material which could presently or at any
time in the future require remediation at the behest of any governmental agency.
Any reference in this definition to Laws shall include all rules and regulations
which have been promulgated with respect to such Laws.

 

Page 8 of 29      PURCHASE AND SALE AGREEMENT

 

 

(e)          Brokers. Neither Seller nor Buyer has dealt with any broker or
finder in connection with the transactions contemplated hereby. Each party
represents and warrants to the other party that it has not dealt with any
broker, salesman, finder or consultant with respect to this Agreement or the
transactions contemplated hereby. Each party agrees to indemnify, protect,
defend, protect and hold the other party harmless from and against all claims,
losses, damages, liabilities, costs, expenses (including reasonable attorneys’
fees and disbursements) and charges resulting from such indemnifying party’s
breach of the foregoing representation. The provisions of this Section 8(e)
shall survive the Closing or earlier termination of this Agreement for a period
of twelve (12) months.

 

(f)          Leases and Contracts. Schedule 8(f) is a list of all Leases and
Contracts relating to the Facility to which Seller is a party or by which Seller
may be bound. Seller has made or will promptly make available to Buyer true,
complete and accurate copies of all Leases and Contracts including, without
limitation, any modifications thereto. All of the Leases and Contracts are in
full force and effect without claim of material default there under, and, except
as may be set forth on Schedule 8(f).

 

(g)          Financial Statements. Within five (5) business days after the
execution of this Agreement, Seller shall provide to Buyer (i) the unaudited
balance sheets of the Operating entities for the last three (3) fiscal years
ending prior to the date of this Agreement and the unaudited balance sheets of
the past three (3) fiscal quarters completed prior to the date of this
Agreement, and (ii) the related consolidated statements of income, results of
operations, changes in members’ equity and changes in financial position with
respect to each such period for the Operator as compared with the immediately
prior period (collectively, the “Financial Statements”). The Financial
Statements taken as a whole (A) fairly present the financial condition and
results of operation of the Operator for the periods indicated, (B) are true,
accurate, correct and complete in all material respects, and (C) except as
stated in Schedule 8(g) (or in the notes to the Financial Statements) have been
prepared in accordance with the Operator’s tax basis reporting, as consistently
applied. Except as disclosed in Schedule 8(g), or otherwise disclosed in writing
to Buyer, to Seller’s actual knowledge neither Seller nor the Facility is
obligated for or subject to any material liabilities, contingent or absolute,
and whether or not such liabilities would be disclosed in accordance with tax
basis reporting, and Schedule 8(g) sets forth all notes payable, other long term
indebtedness and, to Seller’s actual knowledge, all other liabilities to which
the Facility and the Real Property are or at Closing (and following Closing)
will be subject, other than new indebtedness obtained by Buyer in connection
with its purchase of the Property. Seller has received no notice of default
under any such instrument.

 

(h)          Interests in Competitors, Suppliers and Customers. Other than the
Operator, and except as set forth on Schedule 8(h), or in Schedule 1(a) as
constituting a part of the Facility, neither Seller nor any of its members has
any interest in any property used in the operation of, or holds an interest in,
any competitor, supplier or customer of Seller or the Facility within a five (5)
mile radius of the Seller as further provided in Section 25 of this Agreement.

 

Page 9 of 29      PURCHASE AND SALE AGREEMENT

 

 

(i)          Intentionally Omitted.

 

(j)          Intentionally Omitted.

 

(k)          Intentionally Omitted.

 

(l)          Intentionally Omitted

 

(m)         Number of Units:

 

(n)          Operations. The Facility is reasonably and adequately equipped and
the Facility includes sufficient and adequate numbers of furniture, furnishings,
equipment, consumable inventory, and supplies to operate the Facility as each is
presently operated by Seller. Personal Property used to operate the Facility and
to be conveyed to Buyer is free and clear of liens, security interests,
encumbrances, leases and restrictions of every kind and description, except for
Permitted Encumbrances and any liens, security interests and encumbrances to be
released at Closing.

 

(o)          No Misstatements, Etc. To Seller’s knowledge, neither the
representations and warranties of Seller stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor the Due Diligence Items or any
certificate or instrument furnished or to be furnished to Buyer by Seller in
connection with the transactions contemplated hereby, contains or will contain
any untrue or misleading statement of a material fact.

 

(p)          Supplementation of Schedules; Change in Representations and
Warranties. Seller shall have the continuing right and obligation to supplement
and amend the Schedules herein on a regular basis including and Seller’s
warranties and representations required hereunder, as necessary or appropriate
(i) in order to make any representation or warranty not misleading due to
events, circumstances or the passage of time or (ii) with respect to any matter
hereafter arising or discovered up to and including the Closing Date, but Buyer
shall not be deemed to have approved such supplemental Schedules unless Buyer
expressly acknowledges approval of same in writing. In the event Seller amends
any such Schedules, or Buyer or Seller gains actual knowledge prior to the
Closing that any representation or warranty made by the other party contained in
this Section 8 is otherwise untrue or inaccurate, such party shall, within five
(5) days after gaining such actual knowledge but in any event prior to the
Closing, provide the other party with written notice of such inaccuracy,
whereupon the noticed party shall promptly commence, and use its best efforts to
prosecute to completion, the cure of such matter, to the extent any such matter
is curable. If any such matter is not curable within reason and is material, in
Buyer’s reasonable business judgment, Buyer shall have the right to terminate
this Agreement upon written notice to Seller within five (5) business days of
receipt or delivery of such notice, as applicable, on the same basis as set
forth in Section 13(a) if during the Due Diligence Period and in
Section 13(b)(ii) herein if after expiration of the Due Diligence Period.

 

Page 10 of 29      PURCHASE AND SALE AGREEMENT

 

 

(q)          Survival of Representations and Warranties; Updates. The
representations and warranties of Seller in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of one
(1) year; provided, Seller understands and agrees that the Post Closing Lease,
shall provide for a lengthier period of survival with respect to certain matters
referenced therein.

 

For purposes of this Agreement, the phrase “to Seller’s actual knowledge” or
words of similar import shall mean the actual knowledge of seller or words
similar in part shall mean the current, actual knowledge of Kevin Ricker,
without investigation. Seller represents that Kevin Ricker is the most
knowledgeable person as to all matters pertaining to the Property.

 

9.          Representations and Warranties of Buyer.

 

(a)          Buyer hereby warrants and represents to Seller that:

 

(i)          Organization, Corporate Powers, Etc. Buyer is a corporation,
validly existing and in good standing under the laws of the State of Maryland
and in each other state or jurisdiction in which the nature of its business
requires the same except where a failure to be so qualified does not have a
material adverse effect on the business, properties, condition (financial or
otherwise) or operations of that person. Buyer has full power, authority and
legal right (a) to execute and deliver, and perform and observe the provisions
of this Agreement and each Transaction Document to which it is a party, and (b)
to carry out the transactions contemplated hereby and by such other instruments
to be carried out by Buyer pursuant to the Transaction Documents.

 

(ii)         Due Authorization, Etc. The Transaction Documents have been, and
each instrument provided for herein or therein to which Buyer is a party will
be, when executed and delivered as contemplated hereby, duly authorized,
executed and delivered by Buyer and the Transaction Documents constitute, and
each such instrument will constitute, when executed and delivered as
contemplated hereby, legal, valid and binding obligations of the Buyer
enforceable in accordance with their terms.

 

(iii)        Governmental Approvals. To Buyer’s actual knowledge, no consent,
approval or other authorization (other than corporate or other organizational
consents which have been obtained), or registration, declaration or filing with,
any court or governmental agency or commission is required for the due execution
and delivery of any of the Transaction Documents to which Buyer is a party or
for the validity or enforceability thereof against such party.

 

(iv)        No Litigation. Neither Buyer nor its registered agent for service of
process has been served with summons with respect to any actions or proceedings
pending or, to Buyer’s actual knowledge, no such actions or proceedings are
threatened, against Buyer before or by any court, arbitrator, administrative
agency or other governmental authority, which individually or in the aggregate,
are expected, in the reasonable judgment of Buyer, to materially and adversely
affect Buyer’s ability to carry out any of the transactions contemplated by any
of the Transaction Documents.

 

Page 11 of 29      PURCHASE AND SALE AGREEMENT

 

 

(v)         No Conflicts. Neither the execution and delivery of the Transaction
Documents to which Buyer is a party, compliance with the provisions thereof, nor
the carrying out of the transactions contemplated thereby to be carried out by
such party will result in (a) a breach or violation of (1) any material law or
governmental rule or regulation applicable to Buyer now in effect, (2) any
provision of any Buyer’s organizational documents, (3) any material judgment,
settlement agreement, order or decree of any court, arbitrator, administrative
agency or other governmental authority binding upon Buyer, or (4) any material
agreement or instrument to which Buyer is a party or by which Buyer or its
respective properties are bound; (b) the acceleration of any obligations of
Buyer; or (c) the creation of any lien, claim or encumbrance upon any properties
or assets of Buyer.

 

(vi)        No Misstatements, Etc. To Buyer’s knowledge, neither the
representations and warranties of Buyer stated in this Agreement, including the
Exhibits and the Schedules attached hereto, nor any certificate or instrument
furnished or to be furnished to Seller by Buyer in connection with the
transactions contemplated hereby, contains or will contain any untrue or
misleading statement of a material fact.

 

(vii)       Survival of Representations and Warranties; Updates. The
representations and warranties of Buyer in this Agreement shall not be merged
with the Deed at the Closing and shall survive the Closing for the period of one
(1) year.

 

10.         Covenants of Seller. Seller covenants with respect to the Facility
as follows:

 

(a)          Pre-Closing. Between the date of this Agreement and the Closing
Date, except as contemplated by this Agreement or with the prior written consent
of Buyer, which shall not be unreasonably withheld, conditioned or delayed:

 

(i)          Seller shall use its best efforts to cause the Operator to operate
the Facility diligently, in accordance with the Operator’s obligations under its
lease or other arrangement with Seller, and only in the ordinary course of
business.

 

(ii)         Seller shall use its best efforts to prevent the Operator from
making any material change in the operation of the Facility, and shall prevent
the Operator from selling or agreeing to sell any items of machinery, equipment
or other assets of the Facility, or otherwise entering into any agreement
affecting the Facility, except in the ordinary course of business;

 

(iii)        Seller shall use its best efforts to prevent the Operator from
entering into any Lease or Contract or commitment affecting the Facility, except
for Leases or Contracts entered into in the ordinary course of business;

 

(iv)        During normal business hours and consistent with Section 6(a)
herein, Seller shall provide Buyer or its designated representative with access
to the Facility upon prior notification and coordination with Seller and the
Operator; provided, Buyer shall not materially interfere with the operation of
the Facility. At such times Seller and the Operator shall permit Buyer to
inspect the books and records of the Facility;

 

Page 12 of 29      PURCHASE AND SALE AGREEMENT

 

 

(v)         Within five (5) business days following the execution of this
Agreement by the parties, Seller has delivered or made available to Buyer all of
the Due Diligence Items which are in Seller’s possession or control. All Due
Diligence Items which have not previously been delivered are identified as the
Unavailable Items (“Unavailable Items”). If any of the Unavailable Items become
available to Seller, Seller shall within five (5) days of receiving such items,
deliver such items to Buyer. If Buyer requests additional items in writing
delivered by Buyer to Seller, Seller shall use commercially reasonable efforts
to provide such information within five (5) days of receipt of the request; and
provided further, Seller shall continue to cause Operator to deliver to Buyer
following the expiration of the Due Diligence Period, financial reports showing
among other things information necessary to determine EBITDAR (defined below)
for the Facility for the trailing six (6) month annualized operations at any
given time. The term “EBITDAR” means “earnings before interest, taxes,
depreciation, amortization and rent and reserves (reserves meaning additions to
capital reserves).”

 

(vi)        Seller shall use its best efforts to prevent the Operator from
moving residents from the Facility, except (a) for health treatment purposes or
otherwise at the request of the resident, family member or other guardian or (b)
upon court order or the request of any governmental authority having
jurisdiction over the Facility;

 

(vii)       Seller shall use commercially reasonable efforts to cause the
Operator to retain the services and goodwill of the employees of the Operator
until the Closing;

 

(viii)      Seller shall maintain in force, or shall cause the Operator to
maintain in force, the existing hazard and liability insurance policies, or
comparable coverage, for the Facility as are in effect as of the date of this
Agreement;

 

(ix)         Seller shall, and shall cause the Operator, to file all returns,
reports and filings of any kind or nature, including but not limited to, cost
reports referred to in this Agreement, required to be filed by Seller or the
Operator on a timely basis and shall timely pay all taxes or other obligations
and liabilities or recoupments which are due and payable with respect to the
Facility in the ordinary course of business with respect to the periods Seller
or Operator operated the Facility;

 

(x)          Seller shall cause the Operator (a) to maintain all required
operating licenses in good standing, (b) to operate the Facility in accordance
with its current business practices and (c) to promptly notify Buyer in writing
of any notices of material violations or investigations received from any
applicable governmental authority;

 

(xi)         Seller shall use commercially reasonable efforts to cause the
Operator to make all customary repairs, maintenance and replacements required to
maintain the Facility in substantially the same condition as on the date of
Buyer’s inspection thereof, ordinary wear and tear excepted;

 

(xii)        Seller shall promptly notify Buyer in writing of any Material
Adverse Change, as defined herein, of which Seller becomes aware in the
condition or prospects of the Facility including, without limitation, sending
Buyer copies of all surveys and inspection reports of all governmental agencies
received after the date hereof and prior to Closing, promptly following receipt
thereof by the Operator. For purposes of this Agreement, a “Material Adverse
Change” shall mean: (a) a decrease in the consolidated adjusted rolling six (6)
month EBITDAR of the Facility to less than Two Hundred Forty Thousand Dollars
($240,000) (b) failure to settle with the appropriate governmental authority, or
to satisfy on or before the Closing (either directly with such governmental
authority or by funds escrowed by Seller for such purposes) all claims for
reimbursements, recoupments, taxes, fines or penalties which may be due to any
governmental authority having jurisdiction over the Facility, or (c) the
occurrence of a title or survey defect occurring after the date of this
Agreement which would reasonably be expected to adversely affect the ability of
Buyer to operate an independent senior living facility at the Facility or to
obtain financing for the Facility, or (d) the commencement of any third party
litigation which interferes with Seller’s ability to close the transactions
contemplated by this Agreement.

 

Page 13 of 29      PURCHASE AND SALE AGREEMENT

 

 

(xiii)       Intentionally Omitted.

 

(xiv)      Seller shall, at its cost and on or before Closing, obtain releases
of financing statements and tax and judgment liens affecting or relating to the
Facility which have been filed or recorded with the Office of the Oregon
Secretary of State and the appropriate County Recorder’s Office.

 

(xv)       Seller shall promptly comply with any notices of violations received
relating to the Facility and shall deliver to Buyer a copy of any such notice
received and evidence of compliance with such notice.

 

(b)          Closing. On or before the Closing Date, Seller shall deliver the
following documents to Escrow Agent relating to the Facility (“Closing
Documents”):

 

(i)          One (1) original executed Deed;

 

(ii)         Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)        Two (2) original executed counterparts of the bill of sale for the
Personal Property (“Bill of Sale”), an assignment of Seller’s interest in the
Contracts and Leases (“Assignment of Contracts and Leases”), and other
instruments of transfer and conveyance in form and substance to be agreed upon
prior to the expiration of the Due Diligence Period transferring and assigning
to Buyer the Real Property, Personal Property and the Intangibles to be
transferred as provided herein with respect to the Facility (“Instruments of
Assignment”);

 

(iv)        One (1) original executed certificate executed by Seller confirming
that to Seller’s actual knowledge on the Closing Date Seller’s representations
and warranties continue to be true and correct in all material respects, or
stating how such representations and warranties are no longer true and correct
(“Seller’s Confirmation”);

 

(v)         All contractor’s and manufacturer’s guaranties and warranties, if
any, in Seller’s possession relating to the Facility (collectively, the
“Warranties”), which delivery will be made by leaving such materials at the
Facility; and

 

(vi)        Two (2) original executed counterparts of each of the FIRPTA
Certificate, and one original or facsimile copy of escrow agreements and other
documents required by the Title Company in connection with the transactions
contemplated by this Agreement (collectively, the “Title Company Documents”).

 

Page 14 of 29      PURCHASE AND SALE AGREEMENT

 

 

11.         Covenants of Buyer. Buyer hereby covenants as follows:

 

(a)          Pre-Closing. Between the date hereof and the Closing Date, except
as contemplated by this Agreement or with the consent of Seller, Buyer agrees
that Buyer shall not take any action inconsistent with its obligations under
this Agreement or which could hinder or delay the consummation of the
transaction contemplated by this Agreement. Between the date hereof and the
Closing Date, Buyer agrees that Buyer shall not (i) make any commitments to any
governmental authority, (ii) enter into any agreement or contract with any
governmental authority or third parties, or (iii) alter, amend, terminate or
purport to terminate in any way any governmental approval or permit affecting
the Real Property, Personal Property or the Facility, which would be binding
upon Seller, the Facility, the Real Property or Personal Property after any
termination of this Agreement.

 

(b)          Closing. On or before the Closing Date, Buyer shall deposit the
following with Escrow Agent:

 

(i)          The Purchase Price in accordance with the requirements of this
Agreement;

 

(ii)         Two (2) original executed counterparts of the Post Closing Lease;

 

(iii)        Two (2) original executed counterparts of each of the Instruments
of Assignment requiring Buyer’s signature;

 

(iv)        One (1) original executed certificate executed by Buyer confirming
that Buyer’s representations and warranties continue to be true and correct in
all material respects, or stating how such representations and warranties are no
longer true and correct (“Buyer’s Confirmation”); and

 

(v)         One (1) original executed counterpart of each of the Title Company
Documents requiring Buyer’s signature.

 

12.         Conditions to Closing.

 

(a)          Conditions to Buyer’s Obligations. All obligations of Buyer under
this Agreement are subject to the reasonable satisfaction and fulfillment, prior
to the Closing Date, of each of the following conditions. Any one or more of
such conditions may be waived in writing by Buyer.

 

(i)          Seller’s Representations, Warranties and Covenants. Seller’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein, shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made, except to the extent that (a) Seller has provided to Buyer, prior to
the Closing, with supplemental Schedules in accordance with Section 8(p) herein
or (b) Buyer has discovered, or has been provided with written notice from
Seller, that a representation is untrue or inaccurate, and Buyer nevertheless
elects to close the transaction in the manner provided in Section 8(p) herein
despite such inaccuracy, whereupon it will have waived any right of recourse or
damages against Seller resulting from such inaccuracy.

 

Page 15 of 29      PURCHASE AND SALE AGREEMENT

 

 

(ii)         Seller’s Performance. Seller shall have performed all of its
obligations and covenants under this Agreement that are to be performed prior to
or at Closing.

 

(iii)        Damage and Condemnation. Prior to the Closing Date, no portion of
the Facility shall have been damaged or destroyed by fire or other casualty
where the estimate of damage to the Facility exceeds 20% of the Purchase Price,
or proceedings be commenced or threatened to take or condemn any material part
of the Real Property or improvements comprising the Facility by any public or
quasi-public authority under the power of eminent domain. A proceeding shall be
deemed to be “material” if such condemnation or taking (a) relates to the
material taking or closing of any right of access to the Real Property or
Facility, (b) cause the Real Property or Facility to become non-conforming with
then current legal requirements governing such Real Property or Facility, (c)
results in the loss of parking that is material to the operation of the
Facility, or (d) result in the loss of value in excess of 20% of the Purchase
Price, in Buyer’s reasonable judgment. If the Facility shall have been so
damaged or destroyed, Seller shall deliver prompt written notice of such
condemnation, damage or destruction to Buyer. In the event Buyer waives this
condition, by written notice to Seller within fifteen (15) business days of
receipt of notice of such proceeding, and the Closing occurs, Seller shall
assign to Buyer all its right to any insurance proceeds in connection therewith.
If proceedings shall be so commenced or threatened to take or condemn the Real
Property or the Facility or portion thereof prior to Closing, and if Buyer
waives this condition and the Closing occurs, Seller shall pay or assign to
Buyer all Seller’s right to the proceeds of any condemnation award in connection
thereof.

 

(iv)        Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Buyer, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(v)         Form of Post Closing Lease. Prior to the expiration of the Due
Diligence Period, Seller and Buyer shall have agreed upon the form of the post
closing lease (the “Post Closing Lease”) between Buyer, as landlord, and Seller,
or an affiliate of Seller, as tenant, incorporating in the business terms set
forth in Exhibit C attached hereto. [SUMMIT TO PROVIDE BUSINESS TERMS]

 

(vi)        No Material Adverse Change. No Material Adverse Change shall have
occurred in the Facility.

 

(vii)       Removal of Personal Property Liens. Seller shall have removed (or
shall have sufficient payoff or other documents to remove such liens at Closing)
all personal property liens which are related to the Facility and the Facility
at Closing shall be free and clear of all liens, claims and encumbrances other
than Permitted Exceptions.

 

Page 16 of 29      PURCHASE AND SALE AGREEMENT

 

 

(viii)      Title Insurance Policy. Title Company shall be prepared to issue the
Owner’s Title Insurance Policy for the Facility as of the Closing Date, with
coverage in the amount of the Purchase Price, insuring Buyer as owner of the
Facility subject only to the Permitted Exceptions.

 

(b)          Conditions to Seller’s Obligations. All obligations of Seller under
this Agreement are subject to the fulfillment, prior to the Closing Date, of
each of the following conditions. Anyone or more of such conditions may be
waived by Seller in writing.

 

(i)          Buyer’s Representations, Warranties and Covenants. Buyer’s
representations, warranties and covenants contained in this Agreement or in any
certificate or document delivered in connection with this Agreement or the
transactions contemplated herein shall be true at the date hereof and as of the
Closing Date as though such representations, warranties and covenants were then
again made.

 

(ii)         Buyer’s Performance. Buyer shall have performed its obligations and
covenants under this Agreement that are to be performed prior to or at Closing.

 

(iii)        Absence of Litigation. No action or proceeding shall have been
instituted, threatened or, in the reasonable opinion of Seller, is likely to be
instituted before any court or governmental body or authority the result of
which could prevent or make illegal the acquisition by Buyer of the Facility, or
the consummation of the transaction contemplated hereby, or which could
materially and adversely affect the Facility or the business or prospects of the
Facility.

 

(iv)        No Actions. There shall be no action pending or recommended by the
appropriate state or federal agency to revoke, withdraw or suspend any license
to operate the Facility or the certification of the Facility, or any action of
any other type with regard to licensure or certification.

 

(v)         Form of Post Closing Lease. Prior to the expiration of the Due
Diligence Period, Seller and Buyer shall have agreed upon the form of the Post
Closing Lease.

 

13.         Termination; Defaults.

 

(a)          Termination For Failure of Condition. Either party may terminate
this Agreement for non-satisfaction or failure of a condition to the obligation
of either party to consummate the transaction contemplated by this Agreement
(including, without limitation, Buyer’s election to disapprove the condition of
the title or Surveys pursuant to Section 14 herein), unless such matter has been
satisfied or waived by the date specified in this Agreement or by the Closing
Date (as same may be extended by the parties to allow the parties to satisfy or
waive conditions to close in the manner provided in this Agreement). In the
event of such a termination, Escrow Agent shall promptly return (i) to Buyer,
all funds of Buyer in its possession, including the Deposit and all interest
accrued thereon, and (ii) to Seller and Buyer, all documents deposited by them
respectively, which are then held by Escrow Agent. Thereafter, neither party
shall have any continuing obligation or liability to the other party except for
any such matters that expressly survive the Closing or termination of this
Agreement, as provided herein. The provisions of this Section 13(a) are intended
to apply only in the event of a failure of condition, as set forth herein, which
is not the result of a default by either party, but which shall not apply in the
event the non-terminating party is in default of its obligations under this
Agreement.

 

Page 17 of 29      PURCHASE AND SALE AGREEMENT

 

 

(b)          Termination For Cause.

 

(i)          If the Agreement is terminated by Seller because Buyer fails to
consummate the Closing as a result of a default by Buyer under this Agreement,
which is not cured within three (3) days after written notice from Seller,
Seller’s sole and exclusive remedy prior to the Closing Date shall be to
terminate this Agreement by giving written notice of termination to Buyer and
Escrow Agent, whereupon (a) Escrow Agent shall promptly release to Seller the
Deposit, and all interest accrued thereon, (b) Escrow Agent shall return to
Buyer and Seller all documents deposited by them respectively, which are then
held by Escrow Agent, (c) the parties shall be released and relieved of all
obligations to each other under this Agreement, except for provisions that
expressly survive termination as provided herein, (d) Buyer shall return to
Seller all documents received by it during the course of its Due Diligence and
(e) Buyer shall have no further right to purchase the Property or legal or
equitable claims against Seller (except for any breach by Seller of provisions
that survive termination) and/or the Property. Buyer shall have no liability to
Seller under any circumstances for any speculative, consequential or punitive
damages. Without limiting the other provisions of this Agreement, Buyer
acknowledges that the provisions of this Subsection are a material part of the
consideration being given to Seller for entering into this Agreement and that
Seller would be unwilling to enter into this Agreement in the absence of the
provisions of this Subsection. The provisions of this Subsection shall survive
any termination of this Agreement. With respect to any action by Seller against
Buyer or by Buyer against Seller commenced after the Closing Date, Seller and
Buyer expressly waive any right to any speculative, consequential, punitive or
special damages including, without limitation, lost profits. The parties
acknowledge and agree that Seller’s actual damages as a result of Buyer’s
default would be difficult or impossible to ascertain and that the deliveries
and payments provided for in clause (a) herein constitute reasonable
compensation for its actual damages. Promptly following Escrow Agent’s receipt
of written notice from Seller that this Agreement has been terminated because of
a default by Buyer, Escrow Agent shall cancel the Escrow created for this
transaction. Seller and Buyer acknowledge that they have read and understand the
provisions of this Section 13(b)(i) and by their initials below agree to be
bound by its terms.

 

        Seller’s Initials   Buyer’s Initials          

 

Page 18 of 29      PURCHASE AND SALE AGREEMENT

 

 

(ii)         If this Agreement is terminated by Buyer because (i) Seller has
defaulted in the performance of its obligations under this Agreement, or (ii)
Seller refuses to consummate the Closing, after Buyer has (A) timely met, and
continues to meet, all of Buyer’s obligations under this Agreement and (B)
waived or accepted all conditions of Buyer to the Closing, then unless Buyer has
defaulted in its obligations under this Agreement, Buyer’s sole and exclusive
remedies prior to the Closing Date shall be either: (1) to terminate this
Agreement by giving written notice of termination to Seller and Escrow Agent and
pursue any and all remedies for Buyer’s out-of-pocket costs (including
attorneys’ fees and court costs), attributable to the termination of this
Agreement, provided however, that Seller shall have no liability to Buyer under
any circumstances for any speculative, consequential or punitive damages,
whereupon (a) Escrow Agent shall promptly return to Buyer the Deposit, and all
interest accrued thereon, (b) Escrow Agent shall return to Seller and Buyer all
documents deposited by them respectively, which are then held by Escrow Agent,
(c) Buyer shall have no further right to purchase the Property or legal or
equitable claims against Seller (except for any breach by Seller of provisions
that survive termination) and/or the Property; and (d) Buyer shall return to
Seller all documents received by it during the course of its Due Diligence, or
(2) to pursue the remedy of specific performance of Seller’s obligation to
perform its obligations under this Agreement, provided, (a) any such suit for
specific performance is filed within forty-five (45) days after the then
scheduled Closing Date, and (b) Buyer is ready, willing and able to consummate
the Closing as required herein. Seller shall have no liability to Buyer under
any circumstances for any speculative, consequential or punitive damages.
Without limiting the other provisions of this Agreement, Seller acknowledges
that the provisions of this Subsection are a material part of the consideration
being given to Buyer for entering into this Agreement and that Buyer would be
unwilling to enter into this Agreement in the absence of the provisions of this
Subsection. The provisions of this Subsection shall survive any termination of
this Agreement. With respect to any action by Buyer against Seller or by Seller
against Buyer commenced after the Closing Date, Buyer and Seller expressly waive
any right to any speculative, consequential, punitive or special damages
including, without limitation, lost profits. Seller and Buyer acknowledge that
they have read and understand the provisions of this Section 13.2(b) and by
their initials below agree to be bound by its terms.

 

        Seller’s Initials   Buyer’s Initials          

 

(c)          General.

 

(i)          Upon any termination of this Agreement, Buyer shall return to
Seller all of the Due Diligence Items received by Buyer from Seller including
all copies thereof prepared by Seller or Buyer; and

 

(ii)         In the event a party elects to terminate this Agreement such party
shall deliver a notice of termination to the other party.

 

14.         Surveys and Title Commitments.

 

(a)          Seller has previously ordered a title commitment (the “Title
Commitment”) covering the Real Property and the Facility dated prior to the date
of this Agreement, together with legible copies of any and all instruments
referred to in the Title Commitments as constituting exceptions to title of the
Real Property. Immediately upon execution and delivery of this Agreement, Seller
shall order updates of the Title Commitment, together with legible copies of any
and all instruments (“Title Documents”) referred to in the Title Commitment as
constituting exceptions to title and shall deliver all such documents to Buyer
along with all other Due Diligence Items.

 

Page 19 of 29      PURCHASE AND SALE AGREEMENT

 

 

(b)          Seller shall have delivered to Buyer a copy of the existing
boundary line and/or as built surveys, if any, in Seller’s possession for the
Facility (“Survey”) in accordance with Section 10(a)(v) herein. Buyer shall be
responsible for obtaining an update of the Survey or new Survey, at Buyer’s sole
cost (“New Survey”). On or before ten (10) business days following receipt of
the updated Title Commitment, Title Documents and Survey, Buyer shall notify
Seller and the Title Company (“Buyer’s Title Notice”) of any objections which
Buyer may have to the Title Commitment and/or Survey. If Buyer objects to any
matters (other than the Permitted Exceptions, as defined herein) which, in
Buyer’s determination, might adversely affect the ability of Buyer to operate
the Facility, Seller shall use its reasonable business efforts to cure same, but
shall not be obligated to cure matters other than to obtain the release (at
Closing) of the existing mortgage and other monetary liens caused by Seller
which may be released by payment of the mortgage payoff or lien amount from
Seller’s Closing proceeds (collectively, “Monetary Liens”). If Seller delivers
written notice to Buyer (“Seller’s Title Notice”), on or before ten (10)
business days following receipt of the Buyer’s Title Notice, that Seller is
unable or unwilling to cure such objections, or if, for any reason, Seller is
unable to convey title in accordance with the requirements of this Agreement,
Buyer shall have an additional period of three (3) business days following its
receipt of Seller’s Title Notice in which to deliver written notice to Seller
(“Buyer’s Second Title Notice”) either (i) to waive such objections (in which
event the items objected to and uncured shall be deemed Permitted Exceptions)
and to accept such title in the condition that Seller is able to convey, or (ii)
terminate this Agreement by written notice to Seller. Failure of Buyer to
deliver Buyer’s Second Title Notice shall be deemed to constitute Buyer’s
approval of the state of title. Buyer shall, promptly following the execution of
this Agreement, commence to use its best efforts to obtain the New Survey as
soon as practicable. Notwithstanding the foregoing provisions of this
Subsection (b), Buyer shall have the right to object, promptly upon learning of
any such new matters during the Due Diligence Period, to any matters raised in
the New Survey which were not addressed in the Survey, and the parties shall
cooperate with the Title Company, during the Due Diligence Period and as
promptly as possible following the delivery of Buyer’s objections to such new
matters in the New Survey, to resolve any such matters to Buyer’s satisfaction.
The Due Diligence Period shall not be extended for resolution of any such
matters in the New Survey.

 

15.         Cooperation. Following the execution of this Agreement, Buyer and
Seller agree that if any event should occur, either within or without the
knowledge or control of Buyer or Seller, which would prevent fulfillment of the
conditions to the obligations of any party hereto to consummate the transaction
contemplated by this Agreement, each such party shall use reasonably commercial
efforts to cure or to cause the cure of the same as expeditiously as possible.
In addition, each party shall cooperate fully with each other in preparing,
filing, prosecuting, and taking any other actions with respect to, any
applications, requests, or actions which are or may be reasonable and necessary
to obtain the consent of any governmental instrumentality or any third party or
to accomplish the transaction contemplated by this Agreement.

 

Page 20 of 29      PURCHASE AND SALE AGREEMENT

 

 

16.         Indemnification.

 

(a)          Indemnification Provisions.

 

(i)          Subject to the limitation on damages contained in Section 13(ii)(b)
hereof, Seller hereby agrees to indemnify, protect, defend and hold harmless
Buyer and its officers, directors, members, shareholders, tenants, successors
and assigns, harmless from and against any and all claims, demands, obligations,
losses, liabilities, damages, recoveries and deficiencies (including interest,
penalties and reasonable attorneys’ fees, costs and expenses) which any of them
may suffer as a result of: (A) any breach of or inaccuracy in the
representations and warranties, or breach, non-fulfillment or default in the
performance of any of the conditions, covenants and agreements, of Seller
contained in this Agreement or in any certificate or document delivered by
Seller pursuant to any of the provisions of this Agreement, unless Seller cures
such matter in the manner provided in Section 8(p) herein or (B) the failure to
discharge any federal, state or local tax liability, or to pay any other
assessments, recoupments, claims, fines, penalties or other amounts or
liabilities accrued or payable with respect to any activities of Seller prior to
the Closing Date (whether brought before or after the Closing Date), or (C) any
obligation which is expressly the responsibility of Seller under this Agreement,
or (D) any amounts required to cure citation violations issued by any state or
federal health or human services authority on the Facility relating to any
period prior to the Closing Date (whether brought before or after the Closing
Date), or (E) any claim by any employee of Seller (whether brought before or
after the Closing Date), or (F) the existence against the Real Property of any
mechanic’s or materialmen’s claims resulting from the action or inaction of
Seller or anyone acting under authority of Seller, or (G) any other cost, claim
or liability arising out of or relating to events (other than as a result of the
actions of Buyer or Buyer’s Consultants) or Seller’s ownership, operation or use
of the Facility occurring prior to the Closing Date. Any amount due under the
aforesaid indemnity shall be due and payable by Seller within thirty (30) days
after demand thereof. Seller shall have the right to contest any such claims,
liabilities or obligations as provided herein.

 

(ii)         Subject to the limitation on damages contained in Section 13(b)(i)
hereof, Buyer hereby agrees to indemnify, protect, defend and hold harmless
Seller and its officers, directors, members, shareholders and tenants harmless
from and against any and all claims, demands, obligations, losses, liabilities,
damages, recoveries and deficiencies (including interest, penalties and
reasonable attorneys’ fees, costs and expenses) which any of them may suffer as
a result of: (A) any breach of or inaccuracy in the representations and
warranties, or breach, non-fulfillment or default in the performance of any of
the conditions, covenants and agreements, of Buyer contained in this Agreement
or in any certificate or document delivered by Buyer pursuant to any of the
provisions of this Agreement, unless Buyer cures such matter in the manner
provided in Section 8(p) herein, (B) the failure to discharge any federal,
state, or local tax liability, or to pay monetary liens or other assessments,
recoupments, claims, fines, penalties, or other amounts or liabilities accrued
or payable with respect to any activities of Buyer following the Closing Date,
or (C) the existence against the Real Property of any mechanic’s or
materialmen’s claims arising from actions of Buyer or Buyer’s Consultants,
(D) any obligation which is expressly the responsibility of Buyer under this
Agreement, or (E) any other cost, claim or liability arising out of or relating
to events or Buyer’s ownership, operation or use of the Property or the Facility
occurring on or after the Closing Date. Any amount due under the aforesaid
indemnity shall be due and payable by Buyer within thirty (30) days after demand
therefor. Buyer shall have the right to contest any such claims, liabilities or
obligations as provided herein.

 

Page 21 of 29      PURCHASE AND SALE AGREEMENT

 

 

(iii)        The parties intend that all indemnification claims be made as
promptly as practicable by the party seeking indemnification (the “Indemnified
Party”). Whenever any claim shall arise for indemnification hereunder, the
Indemnifying Party shall promptly notify the party from whom indemnification is
sought (the “Indemnitor”) of the claim, and the facts constituting the basis for
such claim (the “Indemnification Claim”). Failure to notify the Indemnitor will
not relieve the Indemnitor of any liability that it may have to the Indemnified
Party, except to the extent the defense of such action is materially prejudiced
by the Indemnified Party’s failure to give such notice.

 

(iv)        An Indemnitor shall have the right to defend against an
Indemnification Claim, with counsel of its choice reasonably satisfactory to the
Indemnified Party, if (a) within fifteen (15) days following the receipt of
notice of the Indemnification Claim the Indemnitor notifies the Indemnified
Party in writing that the Indemnitor will indemnify the Indemnified Party from
and against the entirety of any damages the Indemnified Party may suffer
resulting from, relating to, arising out of, or attributable to the
Indemnification Claim, (b) the Indemnitor provides the Indemnified Party with
evidence reasonably acceptable to the Indemnified Party that the Indemnitor will
have the financial resources to defend against the Indemnification Claim and
pay, in cash, all damages the Indemnified Party may suffer resulting from,
relating to, arising out of, or attributable to the Indemnification Claim, (c)
the Indemnification Claim involves only money damages and does not seek an
injunction or other equitable relief, (d) settlement of, or an adverse judgment
with respect to, the Indemnification Claim is not in the good faith judgment of
the Indemnified Party likely to establish a precedential custom or practice
materially adverse to the continuing business interests of the Indemnified
Party, and (e) the Indemnitor continuously conducts the defense of the
Indemnification Claim actively and diligently.

 

(v)         So long as the Indemnitor is conducting the defense of the
Indemnification Claim in accordance with Section 16(a)(iv), then (a) the
Indemnified Party may retain separate co-counsel at its sole cost and expense
and participate in the defense of the Indemnification Claim, (b) the Indemnified
Party shall not consent to the entry of any order or finalization of any
tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnitor (not to be withheld unreasonably), and
(c) the Indemnitor will not consent to the entry of any order or finalization of
any tentative settlement, the only condition of which is the consent of the
Indemnified Party thereto, with respect to the Indemnification Claim without the
prior written consent of the Indemnified Party (not to be unreasonably withheld
or delayed, provided that it will not be deemed to be unreasonable for an
Indemnified Party to withhold its consent with respect to (1) any breach of any
law, order or permit, (2) any violation of the rights of any person, or (3) any
matter which Indemnified Party believes could have a material adverse effect on
any other actions to which the Indemnified Party or its Affiliates are party or
to which Indemnified Party has a good faith belief it may become party.
Notwithstanding the foregoing provisions of this Subsection (v), if Indemnified
Party refuses its consent to any of the matters set forth in clauses (1) through
(3) above, the indemnity amount shall be determined as if such consent had been
given and Indemnitor shall pay over to the Indemnified Party such amount and be
absolved from any further obligation as to that particular claim; Indemnified
Party may then resolve the claim in the manner it sees fit without further
recourse against Indemnitor.

 

Page 22 of 29      PURCHASE AND SALE AGREEMENT

 

 

(vi)        Each party hereby consents to the non-exclusive jurisdiction of any
governmental body, arbitrator, or mediator in which an action is brought against
any Indemnified Party for purposes of any Indemnification Claim that an
Indemnified Party may have under this Agreement with respect to such action or
the matters alleged therein, and agrees that process may be served on such party
with respect to such claim anywhere in the world, provided however, that any
venue relating to any claim or proceeding arising out of this Agreement or any
other agreement between Sellers and Buyer shall be the State of Oregon and the
laws of the State of Oregon shall apply.

 

(b)          Insurance Proceeds. In determining the amount of damages for which
either party is entitled to assert an Indemnification Claim, the amount of any
such claims or damages shall be determined after deducting therefrom the amount
of any insurance coverage or proceeds or other third party recoveries received
by such other party in respect of such damages. If an indemnification payment is
received by the Indemnified Party in respect of any damages and the Indemnified
Party later receives insurance proceeds or other third party recoveries in
respect of such damages, the Indemnified Party shall immediately pay to the
Indemnifying Party a sum equal to the lesser of the actual amount of net
insurance proceeds or other third party recoveries (remaining after recovery
costs and expenses) or the actual amount of the indemnification payment
previously paid by or on behalf of the Indemnified Party.

 

(c)          No Incidental, Consequential and Certain Other Damages. An
Indemnitor shall not be liable to an Indemnified Party for incidental,
consequential, enhanced, punitive or special damages unless such damages are
included in a third-party claim and such Indemnified Party is liable to the
third party claimant for such damages.

 

(d)          No Waiver of Rights or Remedies.

 

Each Indemnified Party’s rights and remedies set forth in this Agreement shall
survive the Closing or other termination of this Agreement, shall not be deemed
waived by such Indemnified Party’s consummation of the Closing of the sale
transactions (unless the Indemnified Party has knowledge of the existence of an
Indemnification Claim at Closing and decides to proceed with Closing) and will
be effective regardless of any inspection or investigation conducted by or on
behalf of such Indemnified Party or by its directors, officers, employees, or
representatives or at any time (unless such inspection or investigation reveals
the existence of an Indemnified Claim and such party proceeds with Closing),
whether before or after the Closing Date.

 

(e)          Other Indemnification Provisions. A claim for any matter not
involving a third party may be asserted by notice to the Party from whom
indemnification is sought.

 

Page 23 of 29      PURCHASE AND SALE AGREEMENT

 

 

17.         Dispute Resolution. In any dispute arising out of this Agreement the
parties shall proceed as follows:

 

(a)          Mandatory Mediation. In the event there is any dispute between the
parties to this Agreement relating in any way to this Agreement, the parties
must mediate such dispute before commencement of any legal action. No party to
this Agreement can bring legal action against another party to this Agreement
without first participating in mediation, unless one party refuses to submit to
mediation and legal action is brought to specifically enforce this mandatory
mediation provision of this Agreement. If the parties cannot agree upon the
person to act as the mediator, then the U.S. Arbitration and Mediation Service
of Portland, Oregon shall select a person to act as the mediator. The mediator’s
charges and expenses shall be split by the parties on a 50/50 basis. The
mediation fees and costs do not include each party’s attorney fees and costs.
Each party shall be responsible for his or her own attorney fees and costs at
mediation. Those costs may not be assessed against the other party if the other
party is the prevailing party. If the dispute cannot be resolved at mediation
either party may then proceed to arbitration as provided in Section 17(b) of
this Agreement.

 

(b)          Arbitration. In the event any disagreement, difference or
controversy shall arise between or among the parties relating to or arising out
of or under this Agreement, including any tort claims, and the parties to the
controversy cannot mutually agree upon the resolution thereof, and the mediation
provided for herein does not provide a resolution, then such disagreement,
difference or controversy shall be determined by arbitration under the rules of
the U.S. Arbitration and Mediation Service of Portland, Oregon. Any award made
by the arbitrator shall be final, binding and conclusive upon the parties to the
arbitration and those claiming under them. The arbitrator shall have no power to
make any award inconsistent with or contrary to the terms and provisions of this
Agreement. The cost and expenses of any arbitration shall be paid by the parties
on a 50/50 basis. Any party to the arbitration may file any final arbitrator
award as a judgment in the Circuit Court of the State of Oregon for Marion
County and in the appropriate court in any other county of the State of Oregon
or any other state where any party to the arbitration maintains such party’s
residence, principal place of business or real property.

 

18.         Notices. Any notice, request for consent or approval, election or
other communication provided for or required by this Agreement shall be in
writing and shall be delivered by hand, by air courier service, postage prepaid
(certified with return receipt requested), fax transmission or electronic
transmission followed by delivery of the hard copy of such communication by air
courier service or mail as aforesaid, addressed to the person to whom such
notice is intended to be given at such address as such person may have
previously furnished in writing to the such party’s last known address. Until
receipt of written notice to the contrary, the parties’ addresses for notices
shall be:

 

Page 24 of 29      PURCHASE AND SALE AGREEMENT

 

 

 

To Buyer:  

Summit Healthcare REIT, Inc.

2 South Pointe Drive, Suite 100

Lake Forest, CA 92630

Attention: Kent Eikanas

Phone: 949-535-1923

Email: keikanas@summithealthcarereit.com

 

      With a Copy to:  

Seubert French Frimel & Warner LLP

1075 Curtis Street

Menlo Park, CA 94025

Attention: Rachel Rosati Warner

Phone: 650-322-2919

Email: rachel@sffwlaw.com

 

      To Sellers:        

Azevedo and Associates

10720 Indian Hill Rd

Auburn, CA 95603
Attention: Richard Azevedo

Phone: (530) 889-8070

 

Sapphire Health Services

2248 SW Nancy Pl

Gresham, OR 97080

Attention: Kevin Ricker

Phone: (503) 887-7395

Email: Kricker@sapphirehealthservices.com

 

19.         Sole Agreement. This Agreement constitutes the entire understanding
between the parties with respect to the transactions contemplated herein, and
all prior or contemporaneous oral agreements, understandings representations and
statement, and all prior written agreements, understandings, letters of intent
and proposals are merged into this Agreement. Neither this Agreement nor any
provisions hereof may be waived, modified, amended, discharged or terminated
except by an instrument in writing signed by the party against which the
enforcement of such waiver, modification, amendment, discharge or termination is
sought, and then only to the extent set forth in such instrument.

 

20.         Assignment; Successors. Neither party shall assign this Agreement
without the prior written consent of the other; provided, however, Buyer may
assign all of its rights, title, liability, interest and obligation pursuant to
this Agreement to one or more entities owned, controlled by or under common
control with Buyer. Subject to the limitations on assignment set forth above,
all the terms of this Agreement shall be binding upon and inure to the benefit
of and be enforceable by and against the heirs, successors and assigns of the
parties hereto.

 

Page 25 of 29      PURCHASE AND SALE AGREEMENT

 

 

21.         Severability. Should any one or more of the provisions of this
Agreement be determined to be invalid, unlawful or unenforceable in any respect,
the validity, legality and enforceability of the remaining provisions hereof
shall not in any way be affected or impaired thereby and each such provision
shall be valid and remain in full force and effect.

 

22.         Risk of Loss. Until the Closing Date, Seller shall bear the risk of
loss for the Facility. From and after the Closing Date, the risk of loss of the
Facility shall be governed by the Post Closing Lease.

 

23.         Holidays. If any date herein set forth for the performance of any
obligations by Seller or Buyer or for the delivery of any instrument or notice
as herein provided should be on a Saturday, Sunday or legal holiday, the
compliance with such obligations or delivery shall be deemed acceptable on the
next business day following such Saturday, Sunday or Legal Holiday. As used
herein, the term “Legal Holiday” means any state or federal holiday for which
financial institutions or post offices are generally closed in the State of
Oregon for observance thereof.

 

24.         Counterparts. This Agreement may be executed in any number of
counterparts, each of which shall be an original, and all of which together
shall be deemed to constitute one and the same instrument. Facsimile signature
pages or electronically transmitted signature pages shall constitute original
counterparts for all purposes.

 

25.         Covenant Not to Compete; Non-Solicitation of Employees. For a period
of three (3) years following the Closing Date, Seller, agrees (i) not to own,
manage, lease or operate a long term skilled nursing home facility which is
located within a five (5) mile radius of the Facility, and (ii) not to solicit
the transfer of patients or residents of the Facility to any long term care
skilled nursing home facility, assisted living facility and/or residential care
facility for the elderly which is managed, leased or operated by any entity
owned and/or controlled by Seller or such individual within a five (5) mile
radius of the Facility.

 

26.         Intentionally Deleted.

 

27.         Exhibits and Schedules. To the extent that one or more Exhibits or
Schedules are not attached to this Agreement at the time this Agreement is
executed, Seller and Buyer agree that this Agreement is not rendered
unenforceable by reason of such fact. Seller shall provide such exhibits to
Buyer during the Due Diligence Period as promptly as possible in order to allow
the parties to agree upon such Exhibits and Schedules and to afford Buyer
adequate time in which to complete its due diligence review prior to the
expiration of the Due Diligence Period.

 

28.         Prevailing Party. Subject to the limitations as otherwise set forth
in this Agreement, if an action shall be brought on account of any breach of or
to enforce or interpret any of the terms, covenants or conditions of this
Agreement, the prevailing party shall be entitled to recover from the other
party, as part of the prevailing party’s costs, reasonable attorney’s fees, the
amount of which shall be fixed by the court and shall be made a part of any
judgment rendered.

 

29.         Time is of the Essence. Time is of the essence of this Agreement.

 

Page 26 of 29      PURCHASE AND SALE AGREEMENT

 

 

30.         Governing Law. This Agreement shall be governed by and construed in
accordance with the laws of the State of Oregon.

 

31.         Seller’s Tax Deferred Exchange. Seller may desire to effect a
tax-deferred exchange with respect to its disposition of all or a portion of the
Property (“Seller’s Exchange”) pursuant to Section 1031 of the Internal Revenue
Code. Seller’s Exchange will be structured by Seller at its sole cost and
expense and Buyer will have no obligation to acquire or enter into the chain of
title to any property other than the Property. Buyer’s sole obligation in
connection with Seller’s Exchange shall be to review and execute certain
documentation necessary in order to effectuate Seller’s Exchange in accordance
with the foregoing and the applicable rules governing such exchanges. Buyer’s
cooperation with Seller’s Exchange shall not affect or diminish Buyer’s rights
under this Agreement, delay the closing of this Agreement or be construed as
Buyer’s warranty that Seller’s Exchange in fact complies with Section 1031 of
the Internal Revenue Code. Buyer shall have the right to review and reasonably
approve any documents to be executed by Buyer in connection with Seller’s
Exchange. Acceptance of title to the Property from Seller’s designated
intermediary shall not modify Seller’s representations, warranties and covenants
to Buyer under this Agreement or the survival thereof pursuant to this
Agreement. The Warranty Deed and all closing documents shall run directly
between Seller and Buyer. Seller shall indemnify and hold Buyer harmless from
and against any and all claims, liabilities, losses, damages, costs and expenses
(including reasonable attorneys’ fees but excluding costs incurred to review the
exchange documents) arising from Seller’s Exchange (other than what would have
been applicable under this Agreement without Seller’s Exchange) which
indemnification obligation shall survive the Close of Escrow. Seller is relying
solely upon the advice and counsel of professionals of Seller’s choice in
structuring, executing and consummating Seller’s Exchange.

 

Page 27 of 29      PURCHASE AND SALE AGREEMENT

 

 

IN WITNESS WHEREOF, the undersigned have duly executed this Agreement by parties
legally entitled to do so as of the day and year first set forth above.

 

 

“SELLERS”:

 

  Bremerton Assisted Living, LLC   A California limited liability company      
By: /s/ Richard Azevedo     Richard Azevedo     Member

 

 

Applewood Holding Company, LLC,

an Oregon limited liability company

      By: /s/ Kevin Ricker     Kevin Ricker     Member       “BUYER”:      

SUMMIT HEALTHCARE REIT, Inc.,

a Maryland corporation

      By: /s/ Kent Eikanas     Kent Eikanas     President        

 

Page 28 of 29      PURCHASE AND SALE AGREEMENT

 

 

SCHEDULES AND EXHIBITS OMITTED

 

 

 